 JOHN S. BARNES CORP.John S. Barnes CorporationandLodgeNo. 1553,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO. Case 13-CA-7372 (formerly 38-CA-187).June16,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn November 18, 1966, Trial Examiner David E.Davis issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner' only to the extent consistent withthis Decision and Order.For the reasons stated by the Trial Examiner in hisDecision, we find that Respondent violated Section8(a)(1) of the Act by its distribution of photostaticcopiesofemployees'testimonyandunionauthorization cards. We disagree, however, with theTrial Examiner's findings that Respondent violatedthe Act by denying employment to, and eventuallyterminating, employee Edwards because he engagedin protected activity and gave testimony in a priorformalBoardproceeding.Briefly,thefactsregarding Edwards are as follows:Edwards, who had virtually no vision in his lefteye, had been an employee of Respondent for 11years. He became active in the Union and, followingthe organizational campaign and subsequent unfairlabor practice charges filed by the Union, testified ina Boarding proceeding. Shortly after testifying inlateNovember 1965, he broke a bone in his footwhich incapacitated him. In late December,Edwards received permission from his own doctor toreturn to work with a walking cast on his foot. On'Although no exceptions were filed to the Trial Examiner'sreliance in part upon findings in an earlier Trial Examiner'sDecision, we do not adopt those portions of the Trial Examiner'sDecision hereSubsequent to the issuance of the Trial Examiner's Decisionherein, the Charging Party filed a motion to consolidate with theinstantcase unfair labor practice allegations contained in165 NLRB No. 58483Monday, January 3, 1966, Respondent permitted hisreturn.When Plant Manager Stenberg arrived atwork, he learned Edwards had returned wearing acast. Stenberg informed the company nurse that hewould not permit Edwards to work with a cast, andthe nurse then informed Edwards that he could notwork with a cast on his leg. Edwards personally gotin touch with Stenberg who again advised him thathe would not be permitted to work with a cast on hisfoot. Stenberg, claiming he sought to avoid potentialliability, admitted that at one time another employeehad worked wearing a neck brace, but distinguishedthisfromEdwards' situation.As a result ofStenberg's decision, Edwards went home and didnot return to work until January 17, 1966, after thecast was removed and after receiving approval fromboth the company doctor and his own doctor.Toward the end of January, Respondent set up anappointmentforEdwards to have an eyeexamination.Stenberg told Edwards that theCompany was enforcing its eye protection program,that Edwards had not been complying although hehad but one good eye, and that the Company hadarranged for him to have an eye examination.Thereafter, Edwards' eyes were reexamined andnew prescription glasses ordered. Later, Edwardsreceived his new glasses, which were fitted by thecompany nurse. The same afternoon Edwardsreceivedhisglasses,Respondent'spresident,Svenson, approached Edwards' bench and noticedthat Edwards did not have his glasses on. Svensonasked Edwards if he had received his glasses andEdwards replied that he had. Svenson asked whythey were not being worn and Edwards replied thathe did not need them for that particular operation.Svenson urged Edwards to put his glasses on, butEdwards repeated that he did not need them. WhenEdwards became disrespectful, Svenson went toStenberg's desk, signed a memo previously preparedby Stenberg requiring Edwards to wear his glasses atall times, had Edwards sent down, handed him thememo, and suspended Edwards for 1 week as areprimand because he did not wear his glasses.There was more heated conversation, and Edwardswas accompanied to the exit by a guard. Later thatweek, Edwards picked up his tool box from the plantand refused to sign a resignation form. At that time,theevidenceshows,Edwardshadfoundemployment with another company at 42 cents anhour more than he received while with Respondent.The Trial Examiner found that Respondent'sreasons for not allowing Edwards to return to workwith a cast on his foot were a pretext and that thetrue reasons were his known union sympathies andconsolidated Cases 13-CA-6407 et at and 13-RC-10159, in whicha Trial Examiner's Decision was issued on August 26, 1966 Areply in opposition to this motion was filed by the Respondent Asitappears that the chargesm'the instant caseallege new unfairlabor practices which may properly be litigated separately, themotion is denied 484DECISIONSOF NATIONALLABOR RELATIONS BOARDhis earlier testimony. For a number of reasons,particularly Edwards' known affection for the Union,the Trial Examiner concluded that the condition ofEdwards' eyes was "seized upon by Respondent as acloak for harassment"and that Edwards'suspensionwas actually discriminatory. Accordingly, the TrialExaminerfoundRespondentdiscriminatorilyrefused employment to Edwards from January 3 toJanuary 17, 1966, and constructively dischargedEdwards on February 7, 1966,in violationof Section8(a)(1), (3), and (4) of the Act.We disagree with these conclusions. The record isclear that Edwards returned to work on January 3with a cast on his foot. Respondent's concern overpotentialliabilityisreadilyunderstandable,particularly in view of the fact that Edwards had onlyone good eye. The fact that at one time Respondenthad allowed an employee to work while wearing aneck braceis not analoguousto Edwards'situationand is not a basis for finding disparate treatment. Areview of the record as a whole convinces us thatRespondent had good reason to refuse to permitEdwards to work until he had the cast on his footremoved and until he obtained a release from thecompany doctor.Similarly, in regard to Edwards'suspension andalleged constructive discharge, we are also of theopinion that Respondent did not act out of adiscriminatory motive. Respondent's exhibits showthatitsinsurancecarrier,Midland,becameconcerned with the high rate of eye injuries in June1965. In August 1965, Midland suggested that allplant personnel be required to wear eye protectionwhile on the premises. In reply to Midland's letter,Respondent stated it was pursuing an active policyof eye protection. During August, Respondent hadordered eye safety signs pertaining to goggles, and,as stated by the Trial Examiner, instituted plans foran eye protection program because of the demandsof the insurance company. In early February 1966,Respondent ordered more eye protection signs,delivered later in the month,and also requestedprices for eye safety signs, warning of discharge ifsafety glasses were not worn. Respondent presentlyrequires all personnel,aswell as customers andvisitors,towear safety glasses while in themanufacturing area.Itshould be noted thatRespondent bears the cost of issuing regular safetyglasses to employees who do not wear glasses, andprovides examinations by the company doctor forprescription ground safety glasses for those who dowear prescription glasses. In addition, the companynurse refers employees to the company doctor foreye reexaminations periodically.Consideration of the entire record has failed toconvince us that Edwards was suspended andsubsequently constructively discharged for thereasons alleged in the complaint.Instead,we findthatRespondent had instituted an eye protectionprogram sometime in 1965 at the' insistence of itsinsurance company. Thus, signs were posted andRespondent began a campaign of urging itsemployees to wear safetyglasses.In conformity withthat campaign,Respondent urged Edwards to wearhisnew prescription glasses, recommended andprescribed by the company doctor and provided byRespondent.Despite Respondent's urging, Edwardsinsubordinately refused to wear the glasses and wassuspended. A review of the evidence indicates thatRespondent had ample reason to suspend Edwards.Underlying the theory of constructive discharge isthe employer's responsibility of creating a situationso unbearable to any employee that he quits ratherthan continue working in the face of harassment.Even if the testimony in this case is assessed in alightmost favorable to the General Counsel'sposition,itwould not show that Respondentprecipitated a plan or created an atmosphere whichmade it impossible for Edwards to work undernormal or reasonably normal conditions.We cannotspeculate that his suspension, resulting from hisinsubordinate failure to wear his new glasses, waspart of a plan to harass him because of his earliertestimonyorhisknownunionsympathies.Accordingly, we conclude that the General Counselhas not established by a preponderance of theevidence that Edwards was suspended or dischargedbecause ofhis union activities and earlier testimony.To the contrary,we find that Edwards was suspendedbecause he insubordinately refused to wear hissafety glasses and subsequently quit his job becausehe had found his present more lucrative position.Under these circumstances, we therefore find,contrary to the Trial Examiner, that Edwards wasnotdiscriminatorilydischarged in violation ofSection 8(a)(1), (3), and (4) of the Act, and shalldismiss those portions of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,John S.BarnesCorporation, Rockford,Illinois, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from interfering with,restraining,or coercing its employees in the exerciseof their right to self-organization, to form labororganizations,to join or assistLodge No. 1553,InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,or to engageinother concerted activities for the purpose' ofcollectivebargainingorothermutual aid orprotection, or to refrain from any or all suchactivities, except to the extent that such right may beaffectedby an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act: JOHN S. BARNES CORP.(a)Post at its plant at Rockford, Illinois, copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, to be furnished by the Regional DirectorforRegion 13,afterbeingdulysignedbyRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 13, inwriting, within 10 days from the date of this Order,what steps Respondent has taken to complyherewith.Except to the extent found in this Decision andOrder, the National Labor Relations Board herebyorders that the remaining portions of the complaintherein be, and they hereby are, dismissed.' In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords"a Decision and Order"the words"a Decree of the UnitedStates Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of theirrightstoself-organization,toform labororganizations,to bargain collectively throughrepresentatives of their own choosing, or toengage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities, except to the extent that suchrightsmay be affected by an agreementrequiring membership in a labor organization asa condition of employment, as authorized inSection 8(a)(3) of the Act.JOHN S. BARNESCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they may485communicatedirectlywith the Board'sRegionalOffice, 881 U.S. Courthouse and Federal OfficeBuilding, 219 S. Dearborn Street, Chicago,Illinois60604, Telephone 828-7597.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: Upon a charge filed onFebruary 25, 1966, by Lodge No. 1553, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, herein called the Union, the General Counsel oftheNational Labor Relations Board, herein called theBoard, issued a Complaint and Notice of Hearing onJune 17, 1966,againstJohn S. Barnes Corporation, hereincalledRespondent,alleging thatRespondent violatedSection 8(a)(1), (3), and (4) of the National LaborRelationsAct, as amended, herein called the Act.Upon answer by Respondent on June 24, 1966,issue wasjoined.'The complaint, as amended, alleged that Respondentdistributed copies of union authorization cards signed byvarious employees, which were introduced in a priorformal Board proceeding and copies of the testimony ofemployeeswho testified in that proceeding, therebythreatening employees with reprisals for h, irrg engagedin unionactivities and having given testimony under theAct. It was further alleged that Respondent deniedemployment to Clyde Edwards from January 3, 1966, toJanuary 17, 1966, and terminated Clyde Edwards onFebruary 7, 1966, because he engaged in protected activityand gave testimony in the prior formal Board proceeding.The Respondent denied each of the allegations and deniedthat it had engaged in any unfair labor practices.A hearing was conducted before me, the dulydesignated Trial Examiner, on September 7 and $, 1966,atRockford,Illinois.At the hearing all parties wererepresented and were afforded full opportunity to presentevidence, to examinewitnesses, to argue orally, and to filebriefs.The General Counsel and counsel for theRespondent waived oral argument but each of themsubmitted excellent briefs.Upon the entire record and after careful consideration ofthe briefs," I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation organized under the laws ofthe State of Delaware and has maintained its principaloffice and place of business at Rockford, Illinois, where itisengaged in the manufacture and sale of hydraulicpumps, components, and limited machine tools. During'The complaintwas amended during the course of the hearingby GC Exh 9. The reporter,in settingup the GCExh. file,erroneously designated this exhibit as merely marked foridentificationPage254 of the recordof this hearing shows thatthe amendment was allowedand receivedin evidenceby the TrialExaminer.8 In a motion datedNovember8, 1966, Respondent's counselmoved to strike certainportions ofthe brieffiled on behalf of theGeneral Counsel.The motion is herewith denied.299-352 0-70-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe last calendar year Respondent manufactured, sold,and distributed products valued in excess of $500,000, ofwhich more than $50,000 worth were shipped directly fromits plant in Rockford, Illinois. to other States of the UnitedStates. The complaint alleged, the answer admitted, and Ifind that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. I also find that itwould effectuate the purposes of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleged that the Union was a labororganization within the meaning of Section 2(5) of the Act.The answer stated that Respondent is without knowledgeof this and that it is not required to answer this conclusionof law. On August 26, 1966, Trial Examiner Eugene E.Dixon issued his decision, TXD-494-66,3 in which hefound,inter alta,that the Union herein was a labororganization within the meaning of Section 2(5) of the Act.Ihave taken official notice of this decision. Moreover, theevidence in the instant case clearly establishes that theUnion acted in behalf of the Respondent's employees andwasdesignatedbynumerous employees as theircollective-bargaining representative. Accordingly, I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. The IssuesThe issues litigated in this proceeding are as follows:1.Did Respondent violate Section 8(a)(1) of the Act bydistributing copies of the testimony of employees andcopies of their signed union authorization cards?2.Did Respondent violate Section 8(a)(1), (3), and (4) ofthe Act by refusing to permit Clyde Edwards to work fromJanudry 3, 1966, to January 17, 1966?3.Did Respondent violate Section 8(a)(1), (3), and (4) ofthe Act by suspending Clyde Edwards on February 7,1966?4.Did Respondent unlawfully cause Clyde Edwards toquitRespondent's employment and in effect dischargeEdwards in violation of Sections 8(a)(1), (3), and (4) of theAct?B.BackgroundAs stated above, I have taken official notice of TrialExaminer Dixon's decision in the prior formal proceedingsbefore the Board. I note the following:1.The hearing in the consolidated cases was held onvarious dates from November 3, 1965, to January 13, 1966.2.Clyde Edwards, Alice Swift, Samuel LaSala, E. J.Svenson,andWilliamStenberg testified in thatproceeding as well as in the instant case.3.TheUnion'sorganizationalcampaignamongRespondent's employees commenced in the spring of1964, several months after Respondent moved into itspresent plant.4.Respondent was found by the Trial Examiner to have3The case was officially designated as John S BarnesCorporation and Lodge No 1553, International Association ofMachinists,AFL-CIO,Cases13-CA-6407,13-CA-6637,13-CA-7049,13-CA-7027,and 13-RC-10159(consolidated forhearing)engaged in conduct violative of Section 8(a)(1), (3), and (5)of the Act.5.The Tual Examiner found that Clyde Edwards wasdiscriminated against in violation of Section 8(a)(1) and (3)because of his union adherence and activities.C. Refusal to Permit Edwards to Work From January .3,1966, to January 17,1966The record evidence in the hearing established thatEdwards, an employee of Respondent for 11 years, hasalmost no vision in his left eye as a result of a childhoodaccident, and wears prescription glasses which correctsvision in his right eye to the accepted standard of 20/20.Respondent, when it hired Edwards in 1956, and at alltimes since, has been fully aware of Edwards' conditionEdwards' duties during the last 3 years of employment atRespondent's plant were primarily hand bench assemblyof hydraulicunits,pumps and valves, mostly on specialorders. On occasion, in connection with his work, Edwardsoperated a drill press, a grinder, and a reamer.Edwards, about November 28, 1965, broke a small boneinhisrightfootwhich incapacitatedhim.OnDecember 29. 1965, Edwards received written approval toreturn to work from his doctor. Dr. B. C. Snell. He calledtheRespondent'sindustrialnurse,Mrs.-Edna M.Lindberg, and informed her that his doctor had releasedhim to go to work, that he had a walking cast on his foot,and that it was permissible for him to work with this caston his foot. Lindberg acquiesced in Edwards' return towork on Monday, January 3, 1966. On Monday Edwardsreported, punched the timeclock, and gave the note fromDr. Snell to Eric Johnson, his foreman. Foreman Johnsonshook hands with him and said he was happy to have himback. After Edwards had been working about 2 hours,Johnson told Edwards that Nurse Lindberg wanted to seehim. Edwards went to the office where Lindberg told himthat Stenberg4 had ruled that he could not work with a caston his foot. Edwards again told her that his doctor said hewas able to work Lindberg replied that she realized thatbut Stenberg had overruled her. AsStenberg was notinhis office, Edwards reached Stenbergon the planttelephone and asked Stenberg why he wasbeing senthome when he had clearance from his doctor and was abletowork.According to Edwards' credited testimony'Stenberg said that he did not care if he had a release fromthe "Jolly Green Giant," that Edwards was not going towork with a cast on his foot. Edwards asked Stenberg howthe "Jolly Green Giant" was involved,as itwas quiteserious tohim. Stenberg repliedthat it was quite serious tohim too, but that Edwards wasnot goingto work with acast on his foot. As a result Edwards went home and didnot return to work until January 17, 1966.After the cast was removed, Edwards received anotherwritten statementfrom Dr. Snell and called Lindberg onJanuary 14, 1966. Lindberg informed Edwards that he wasrequired to go to the Respondent's doctor to receiveverificationin writingthat he was in fit condition to returnto work and tobring itwith him when he reported for workon Monday, January 17, 1966. Edwards thereupon visitedRespondent's doctor and received awritten memorandumWilliam J Stenberg,plant manager.Edwards' testimony up to this point is uncontradicted on therecord JOHN S. BARNES CORP.487from him which stated that he was capable of returning toworkLindberg, a registered nurse with many years ofexperience in hospitals and industrial plants, testified thather chief duties consisted of taking care of accidents,maintenance of medical records, and processing group in-surance. On occasion she would make home visits to sickemployees. No testimony was elicited from her concerningthe foregoing.Stenberg testified that he learned of Edwards' return towork with a cast shortly after he came into the plant onJanuary 3. 1966, and decided that he did not want Edwardsworking under circumstances where "having one eye" andwearing a cast, he was required to use the stairs to go tothewashroom. To avoid potential liability, Stenbergthereupon instructed the nurse to send Edwards homeuntil the cast was removed and the company doctorokayed him for work. Stenberg said that when he talked toEdwards on the telephone he told him that he could notcome back to work until the cast was off his foot and hehad an okay from the company doctor. He denied that hetold Edwards that he said even if he got a release from the"Jolly Green Giant" he could not work with a cast on hisfoot.' Stenberg further testified that he told Edwards thatanyone who was off 3 days for illness or accident neededan okay by the company doctor before he could return towork.On cross-examination Stenberg was asked (p. 366):Q.Why didn't you send him to your doctor to see ifhe might give him a release at that time?Stenberg replied:A. First of all, I don't want him in the plant with acast on I don't want anybody in the plant with a caston their legThe latter statement is contrary to evidence adducedthat a former employee, Henry Gillette, was permitted towork for several months while wearing a neck brace whichrestricted movement of his head. Stenberg was asked oncross-examination why he had not sent Gillette home whenhe had that cast or brace around his neck. Stenbergreplied:Well, he didn't have a cast on. He just had one ofthese leather things around his neck for a whiplash.This wouldn't cause him to trip and fall down thesteps.The distinction drawn by Stenberg between the walkingcast and the neck brace is difficult to understand.Stenberg did not see Edwards on January 3. 1966. when hesent him home because he was wearing a cast. Lindbergand Johnson did. Neither one raised any objection or sawany difficulties which would present a danger to Edwardsor would prevent performance of his duties. Yet Stenbergconcluded without seeing Edwards that he could not workin the plant with a cast on his foot. He did not evenconsider receiving an opinion from the company doctorprior to removal of the cast. Henry Gillette, who waswearingabracewhich severely restricted headmovements, surely was more handicapped in performingwork requiring use of machines and in far greater dangerof falling down stairs than Edwards who was wearing awalking cast. This disparate treatment, the flimsy reasonsgiven by Stenberg, the fact that Edwards had testified inthe prior case which did not close until January 13, 1966,and in which Edwards was alleged as a discriminatee, andthe record evidence in the instant case, detailing furtherdiscriminatory treatment of Edwards by Respondent, towhich Stenberg contributed, convince me that Stenberg'srefusal to permit Edwards to work while he was wearing acast stemmed from Edwards' known union sympathiesand activities, and because he gave testimony in theformal Board proceeding concluded on January 13, 1966. 1find that to be the true reason, and the reasons advancedby Stenberg constitute a pretext to disguise the truereasons.Accordingly,IfindthatEdwardswasdiscriminately refused employment from January 3 toJanuary 17, 1966, in violation of Section 8(a)(1), (3), and (4)of the Act.D. The Distribution of Copies of Testimony andAuthorization CardsCommencing on or about January 23, 1966, andcontinuingfor about 3 weeks, Ernest Svenson, president ofRespondent, and Stenberg distributed photostatic copiesof the testimony to those employees of Respondent whotestified.Additionally,employeeswho had signedauthorizationcardsdesignatingtheUnionas theircollective-bargainingrepresentativereceived photostaticcopies of their signed cards which had beenintroduced inevidence in the formal Board hearing concluded onJanuary 13, 1966.The record evidence discloses that Edwards,SamuelLaSala, and Benny Hagen were among the first recipientsof their testimony and cards. Svenson accompanied byStenberg came to LaSala's workingarea andSvensonsaid,"Mr.LaSala?"When LaSala replied in theaffirmative, Svenson then said, "Here is yourtestimonythat you gave at the recent hearing." Whereupon LaSalawas handed a folder containing the photostatic copy of histestimony and his signedunioncard.The folder hadLaSala's name typed on its index tab. Edwards testifiedthat when he was approached by Svenson and Stenberg,Svenson opened the folder bearing Edwards' name andsaid, "You are Clyde Edwards." Edwards replied, "Yes,Sir." And Svenson then asked him if that was his card andhis signature.Edwards recognized it and said, "Yes, Isigned that." Svenson then said, "Thisis thetestimonythat you gaveagainstme at the National Labor RelationsBoard hearing in November."7Benny Hagen, who did not testify," received a folder"containing a photostat of a single sheet of paper which isreproduced as Appendix A, attached hereto. [Omittedfrom publication.]Hagen on this particular day was the first to receive hisfolder,Edwards second, and then LaSala. LaSala andHagenturned their folders over to Edwards and Edwardsturned all the folders over to the Union.LaSala's and Edwards' photostatic copies of theirtestimony containednumerousmarkings,names, andcommentson various pages. Edwards' copy in particularwas copiously marked with handwritten comments, suchas:s I credit Edwards As will appear,infra,Idonot considerStenberg a credible witness'On cross-examination Edwards displayed some uncertainty asto whether Svenson used the phrase,"testimony you gave againstme." Svenson and Stenberg denied that this phrase was used atany time As LaSala and Alice Swift also received copies of theirtestimony and did not testify that this phrase was used when theywere addressed, I credit Svenson in this regard.'Hagen was deceased at the time of the hearingSee GC Exh. 5 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis man has only one eye. I discussed him with Dr.Duchon 12-6-65. His vision in one eye only 20/80. Dr.Duchon corrected right eye lens, per memo fromnurse11-4-63.I have not and would not shake hands with Edwards.Itwillbe important to analyze the poor eye ofEdwards by using medical opinion.Numerous other remarksemanatingfrom Svenson,althoughwrittenbyMrs. Svenson, disparage certainaspects of Edwards' testimony, or term certain statementsa "plain lie," many printed remarks like "Hit" are spreadover the pages. Svenson testified that these remarks wereadded at a conference in his home when Stenberg, Mrs.Svenson, and other supervisors were going over therecorded testimony to assist Respondent's counsel in thepreparation of a brief to the Trial Examiner. Svensonstated that this annotated copy of the evidence was fromsuch a "working" copy of the transcript and wasaccidentally duplicated and distributed. The evidenceshows that only about five or six copies so marked wereactually distributed. I credit the testimony that the markedcopies were distributed by accident or error and that onlyfive or six such copies were distributed. It is readilyapparent that this was a "working" transcript intended toassistRespondent's counsel. In my view, however,whether such copies were distributed through accident orerror, as I have concluded, or through deliberate intention,does not affect the ultimate decision. I find that thedistribution of all such material whether marked up or not,includingthe copies of the authorization cards, constituteda not too subtle form of coercion, designed to warn theemployees that their testimony was known, to apprise theemployees that when they signed a union card it becameknown, and that Respondent had a complete record of theforegoing. It therefore tends to deter employees fromunion activity or adherence and to desist from givingtestimony under the Act. The elaborate, formalizedceremony engaged in by the two top executives ofRespondent when they distributed the folders in personover a 2- or 3-week period clearly was designed to impresstheemployeeswiththeseriousnesswithwhichRespondent viewed such employee activity. The evidencefurther shows that a formalized ritual and a solemnmannerofdistributionwas observed when unionadherents received their folders and a casual and friendlyattitude was displayed by Svenson and Stenberg whenthey delivered the folders to supervisors and nonadherentsof the Union. This difference in approach served notice tothe employees that the Respondent looked with disfavorupon those who gave testimony unfavorable to Respondentand upon those employees who signed union authorizationcards. I cannot conceive a legitimate purpose in thedistribution, so soon after the close of the former hearingand under the accompanying circumstances. Svenson'stestimony that he wanted all his employees to have a copyof their testimony, the testimony that Svenson habituallydistributed by mail certain books and pamphlets to hisemployees, and the fact that a similar distribution wasmade in 1949 after the conclusion of an earlier NLRBunfairlaborpracticehearing, I regard as weak,unconvincing excuses that do not justify or mitigate thedeterrent effect of this conduct upon the employees. I findthatthedistributionofphotostaticcopiesof theemployees' testimony and the union authorization cardswere violative of Section 8(a)(1) of the Act. I find that thisconduct tended to inhibit the employees from fullyexercising their rights under Section 7 of the Act andtended to inhibit them from giving testimony under theAct.' °E.The Alleged Discharge of EdwardsStenberg testified that on January 27 or 28, 1966, afterLindberg had set up an appointment for Edwards to havean eye examination, he called down to the assemblydepartment and had Edwards sent up to his office. He toldEdwards that he wanted him to have an eye examination,that it was quite a while since he had one; that there was anew program of 100 percent enforcement of safety glasswearing in the plant; that, as Edwards only had one eye,Stenberg wanted to make sure that he had proper glassesand that Edwards had not been wearing glasses in theplant prior to that time. Stenberg quotes Edwards assaying, "I'll go down and have my eyes examined and I'llget the glasses, but I won't wear them because I don'tneed new glasses." Stenberg told him that the Respondentwould provide him with transportation to the doctor for theeye examination and that he wanted Edwards to have newglasses and that when he got the new glasses he was goingtowear them or else he would be subject to discipline,possibly even discharge.Edwards testified that the conversation with Stenbergtook place on the morning of January 31, 1966. Edwardsquotes Stenberg as saying, "Clyde, I don't want you tothink that you are being picked on but we are starting anew procedure in the shop. Everyone who wears glassesmust have an eye examination and be fitted forprescription glasses if so needed.We are doing thisalphabetically and as your name is an E that puts you onthe top of the list." Stenberg then, according to Edwards,told Edwards that an appointment had been set up withDr. DuShane" for that morning and that someone from theCompany would take him to the doctor's office. Edwardssaid that a short time later he received a call fromLindberg that Dr. DuShane had broken his leg over theweekend in a skiing accident and that the appointmenthad been canceled. Later that day, he again received a callinforming him that an appointment for shortly after lunchhad been made with Dr. Roe and that Henry Stuttgart, anemployee of Respondent, would drive him to Dr. Roe'sOffice. 12Subsequently on February 7, 1966, Edwards was calledtoLindberg's office and given the new safety glasseswhich had been ground to the specifications of theprescription furnished by Dr. Roe as a result of his"'The Welch Scientific Co. Inc. v N L.R B ,340 F 2d 199(C.A. 2), rehearing denied February3, 1965, in whichthe courtsaid at203, "The casesclearly demonstrate that it is the tendencyof an employer's conduct to interfere with the rights of hisemployees protected by Section 8(a)(1), rather than his motives,that is controlling."CitingBurnup& Sims.Inc, v. N.L.R B,379 U.S 21; ErieResistorCorp v. N L.RB, 373 U.S. 221." Undoubtedly the same "Dr Juchon" referred to in one ofSvenson's notes on Edwards'copy oft'ietransi°ipt of histestimony'i I credit Edwards' version rather than Stenberg's As willappear,Infra,Stenberg testified that he pla..ned to warn Edwardsthat failure to wear the glasses would be penalized,when Edwardsreceivedhis glasses. JOHN S. BARNES CORP.489examinationof Edwards' eyes on January 31, 1966. Beforediscussing the events of February 7, 1966,it isnecessaryto set forth a summary of the considerable testimony withregard to the Respondent's eye protection program.Edwards testified that therewas norequirement thatemployees wear safety glasses or any glassesat any time.He said therewas a signon the grinder which said thatglasses should be worn by the operator of the machine butthat there was no enforcement of this requirement and hefrequentlyobserved foremen and other employeesoperating the grinder and other machines withoutglasses.He stated that he, himself, wore glasses whenever heoperated any machine as he wished to guard his good eye.Icredit Edwards' testimonyas summarizedabove. SamLaSala, Alice Swift, and Dorothy F. DeGarmo in theirtestimony likewise corroborated Edwards' testimony withregard to the absence and/or lack of enforcement of rulesregarding the wearing of safetyglasses.Indeed, all ofthese witnesses credibly testified that whenan insurancesafetyinspectionwas about to make a survey of conditionsvarious foremen would circulateamongthe employeesand, for the period of the inspection only, would requirethem to put on safety glasses and safety caps.'"Lindberg and Stenberg testified that in August orSeptember 1965 an eye safety program wasinaugurated.The evidence does not support their testimony. I find, inaccordance with the testimony of Gilbert M. Laurence, themaster mechanic who had the responsibility for safety inthe plant, that a definitive and enforced program was notinstituted in the Respondent's plant untilsometime inMarch 1966. At that time it was made mandatory foremployees to wear safety glasses in theplant underpenalty of discipline. Prior to March 1966, 1 find thatwhile there were a limited number of signs urging thewearing of safety glasses, therewas no genuinerequirement nor enforcement except whenan insuranceinspection was due.Ido not credit Lindberg's conclusionary testimony bywhich she attempted to have me believe that a new policyor compulsory eye protection was inaugurated in August1965. This testimony was completely demolished on cross-examinationwhen she admitted that safety prescriptionglasses continuedto be subscribed only when requestedby an employee. Moreover, her total credibility wasseriouslyimpugnedbynumerouscontradictorystatements.Thus, she testified that Svenson asked her tohave Edwards' eyes checkedagain14 andsubsequently,when she was asked concerning her conversation withSvenson, she denied that she had ever discussed Edwards'eyes with Svenson or that she had testified to that effect. 1-5Moreover, Svenson's notationson Edwards' copy of histestimony in the prior Board proceeding stated thatSvenson wasgoingto have Edwards' eyes reexamined.This was delivered to Edwards on January 23, 1966. Iconclude therefore that Svenson did speak to Lindbergand Stenberg about having Edwards' eyes reexamined.Stenberg likewise attempted to create the impressionthat a definitive eye protection program was inauguratedby the Respondent in August or September 1965 and thatemployees, particularly Edwards, were cautioned thatpenalties would be incurred if employees failed to wearsafety glasses in the plant.When pressed by the TrialExaminer, Stenberg was evasive and equivocal. It wasapparent to me that hewas attemptingto place theRespondent in a more favorable light regardless of the truefacts.Accordingly, because of Stenberg's demeanor andapparent lack of candor, I have discredited him whereverhis testimonyis inconflict with other witnesses or contraryto the facts as I find them. My conclusion that the actualinstitution of a comprehensive eye protection programcoupled with strict enforcement occurred in March 1966 isfully supported by LaSala's testimony, which I fully credit,Laurence's testimony and that of Edwards, Swift, andDeGarmo. Undoubtedly, because ofthe insistentdemandsof the insurance company, the Respondent made plans foran eye protection program in August and September 1965,but the evidence is plain that whatever plans were made,they did not develop intoaction untilMarch 1966.On February 7, 1966, after Edwards received his newsafety glasses from Lindberg, Edwards returned to hisbench. A little later, he was engaged in a hand operation,reaming a small part. Svenson approached Edwards'bench and saw him performing the operation. At that timeEdwards was not wearing glasses. Svenson asked him if hehad received his glasses that day and Edwards replied thathe had. Svenson then asked why they were not being wornand Edwards replied that he did not need them for theparticular operation. Svenson asked where the glasseswere and Edwards stated they were in his toolbox. AgainSvenson urged that Edwards put them on and Edwardsagain repeated that he did not need them. I creditSvenson's testimony that Edwards was disrespectful andin fact insubordinate in this conversation. Svenson thenwent to Stenberg's desk in the office upstairs and had asecretary type a memorandum in Stenberg's handwritingwhich he knew was in Stenberg's desk. Svenson signedthismemorandum and brought it with him when he wentdownstairs to Foreman Johnson's desk about 25 feet fromEdwards' bench. Svenson instructed Johnson to bringEdwards there.When Edwards arrived, an argumentensuedbetweenEdwardsandSvenson.Svensonthereupon handed Edwards the memorandum which hehad just signed.16 Edwards stated that he had never seenthememorandum before and Svenson agreed. Svensonthen said "I'm going to send you home for the week as areprimandbecause you do not wear your glasses."[Emphasis supplied.] Svenson further testified thatbecause of the abuse he had taken he refused to permitEdwards to use the company telephone to call home fortransportation. Apparently there was some further heateddiscussion and Svenson called a guard to accompanyEdwards to the exit. Svenson insummarizingthe reasonsfor his action testified:I'm the chief executive. I have created everystructure we make. I also own the premises where wemanufacture, and I also furnish the working capital. Igot to have some respect. I cannot havea mess in the13This testimony is uncontradicted in this record None of theforemen identified as giving such instructions was called as awitness by Respondent.14Transcript, p 292, 1. 16, 1715Transcript, p. 303, 11 2-10.1eGC Exh 6 It is dated February 7, 1966, and signed bySvenson althoughitisheaded as an interdepartmentalmemorandum from Stenberg to Edwards It reads as follows-After receipt of your new prescription safety glasses you willbe required to wear said safety glasses at all times wheninside the plant. Failure to comply can lead to a penaltywhich would include dismissal. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant. I have to have some discipline and I am entitledto that."On cross-examination Svenson testified that shortlyafter the move to the new plant in 1964 Edwards started tobe obnoxious by disagreeing with the foremen and withothermen inthe plant.Edwards, on February 8, 1966, the day after hissuspension, successfully applied for employment inanother plant. On the morning of February 11, 1966, hecalled Johnson and asked permission to get his tools.Johnson told him to come to the plant about 5 p.m. WhenEdwards arrived, Stenberg requested Edwards to sign adocumentwhich Stenberg had previously prepared. Thedocument in fact was a resignation from the Company.Edwards refused to sign the resignation even thoughrepeatedly requested to do so by Stenberg. Stenbergdefended his insistence by stating that when an employeeremoves his tools from the plant it is a sign that he isquitting his employment there.TheGeneralCounselarguesthatunder thecircumstances described above, Edwards' suspension for1week was discriminatory and that Edwards' employmentin another plant resulted from a constructive discharge bythe Respondent and did not constitute a voluntary quittingbyEdwards.Respondentcontends thatEdwards'suspension was fully justified and that he voluntarilyrelinquished his employment with the Respondent. Theevidence disclosed that Edwards currently is receiving 30cents to 40 cents per hour more than he was earning whilehe was in the employ of the Respondent. Under thesecircumstances it is fair to assume that Edwards would notreturntoRespondent'splantevenifofferedreinstatement.However, the latter consideration iscompletely irrelevant. The question presented to the TrialExaminer is whether the entire episode, or series ofepisodes, constitute unfair labor practices within themeaning of Section 8(a)(1), (3), and (4) of the Act. If soproper effectuation of the Act calls for the issuance of anorder that requires an offer of reinstatement be made toEdwards.As I have indicated above, I am convinced that Edwardswas insubordinate when Svenson asked him to wear hisglasses. The evidence indicates that Svenson felt that hisauthoritywas being challenged and that he felt hurtbecause his position was being demeaned. I find that to betrue. I have serious doubts, however, that these ostensiblereasons were the only ones that motivated Svenson tosuspend Edwardsor infactwere controlling.'"It isdifficulttominimizethebackground events whichestablish that Edwards was a known protagonist of theUnion,''' that Respondent was well aware of Edwards'union sympathies and displayed marked resentmenttowards Edwards (a) by the discrimination found by me inthe priorcase,(b) by the discrimination I have found abovefrom January 3, 1966, to January 17, 1966, when Stenbergrefused to let Edwards work with a walking cast on hisfoot, (c) By the tenor of the remarks on the marked copy ofEdwards' testimony which Svenson handed him, (d) by thefact that among those remarks was a direction thatEdwards' eyes be examined by Dr. DuShane, (e) by thesingling outof Edwards for a special eye examination,(f) by thememorandumprepared by Stenberg and given toEdwards by Svenson on February 7, 1966, indicating thatEdwards was singled out for specialattentionand a specialrulewhich was not at that time applicable to otheremployees, (g) by Svenson's statement, emphasized above,inwhich he said he was suspending Edwards fornotwearing hisglasses-rather than his insubordination,(h) by imposing the requirements of the February 7, 1966,memorandum on a retroactive basis. It is somewhat of anunderstatement to merely state that Svenson was resentfulofEdwards' known union sympathies and desires.Svenson's own testimony indicates his attitude towardEdwards when he related Edwards' alleged obnoxiousbehavior to the time when union organization activitycommenced in the plant, i.e., after Respondent moved tothe new premises in January 1964.While I am convinced that Edwards'insubordinationand lack of respect for Svenson were contnbuting factorstoEdwards' suspension, I conclude that the primarycauses were Svenson's animosity to Edwardsstemmingfrom Edwards' union activity and his testimony in the priorBoard proceeding. It is my conclusion, therefore, thatEdwards' suspension for 1 week was discriminatory and inviolation of Section 8(a)(1), (3), and (4) of the Act.L' Ifurther conclude that the entire course of events was acompelling reason for Edwards to seek employmentelsewhere and but for the pressure arising from thedevelopments detailed above, Edwards would not havesought employment elsewhere. As these pressures andincidentswere discriminatoryinnature,Ican onlyconclude that Edwards was in fact discharged even thoughRespondent did not do so in so many words. Moreover,Stenberg's adamantinsistencethatEdwards sign aitStenberg testifiedthat after his conversationwith Edwards inwhich he notified him of the new eye examination, "1 made up mymind that lie,above all others, was going to wear the glasses in theplant, becausehe only had one eye " Stenberg then wrote amemorandum in his own handwriting to the effect that "when hegot his new glasseshewould getthis memo, and it would requirehim to wear his safety glasses at all times when he was in themanufacturing plant, subject to disciplinary actions which couldlead to his discharge " [Emphasis supplied.] After Stenbergprepared this memo, he placed it in a drawer of his desk andmentioned it to his secretary and to Svenson He did not give thememo to Edwards because he took a short vacation fromFebruary 4 to February 9, 1966 It is established, therefore, thatEdwards knew nothing about the special memo directed to himuntil Svenson handed it to himafterSvenson suspended himfornot wearing glassesAs Svenson was far from an indecisive personit seems to me that,ifSvenson was solely motivated by Edwards'insubordination and disrespect, he would have immediatelysuspended Edwards and stated that as the reason HoweverSvenson did not follow this course but instead had Stenberg'smemorandumtyped and then. told Edwards that he was beingsuspended for notwearing his glassesand because of Stenberg'smemorandum,the contents of which Svenson conceded had notbeen hitherto disclosed to EdwardsIN "Without question an employer may lawfully discharge anemployee for any reason provided the reason is not conductprotected by the Act "Interboro Contractors, Inc ,157 NLRB1295, 1301On the other hand, "the fact that a lawful cause fordischarge is available is no defense where the employee isactuallydischarged because of his union activities."Ace CombCo v N L R B,342 F 2d 841, 847 (C A8), Symons Mfg Co v.N L.R.B,328 F 2d 835, 837 (C A7),Portable Electric Tools, IncvNLRB,309F2d423,426(CA 7)INHis prominence is further indicated by the fact that LaSalaand Hagen turned over the folders of their testimony andauthorization cards, which Svenson gave them, to Edwards fortransmissionto the Unionm That otherand legitimate reasons for a discharge may existdoes not constitute a defense,ifdiscrimination or other illegalconsiderations are substantial and motivating,Whitin MachineWorksv NLR.B.,204F2d883,885(CA 1) JOHN S. BARNES CORP.resignationdemonstrates that he, himself, was quiteconscious of the fact that Respondent's treatment ofEdwards could be construed as a discharge in fact.In arriving at the above appraisal of the events leadingto Edwards' employment elsewhere, I am not unmindful ofDr. Roe's testimony. Dr. Roe testified that his examinationof Edwards' eyes revealed that Edwards' left eye had aretinal detachment which added up to industrial blindnessin that eye; that the left eye corrected produced 20/20vision; that his prescription was slightly stronger than theglassesEdwardswaswearing and that the newprescription was a slight change "pulling in his near pointof vision perhaps five inches or so." He stated he did notremember whether he talked to plant nurse, Lindberg,prior to examining Edwards' eyes but that Lindberg calledhim after the examination because she was interested inhis findings. Dr. Roe stated that Lindberg was interestedwhether Edwards was a source of hazard because of thecondition of his left eye. Dr. Roe further testified that afterEdwards' eye examination he sent the following letter,dated January 31. 1966, to Respondent.Mr.ClydeEdwards came to my office onJanuary 31st, and upon examination was found tohave an essentially blind left eye from a childhoodaccident. The vision in the right eye is 20/20 with goodperipheral field when wearing the proper glasses.There is no sign of detachment nor other pathology inthe right eye.That thereafter he received a call from Lindberg that theletterwas not complete enough. He testified that he gotthe "impression that there was a little more interest." As aresult he sent another letter to Respondent on February 4,1966, which read as follows:Mr. Edwards came to my office on January 31,1966.On examination he was found to have anessentially blind left eye from a childhood accident.The vision in the right eye is 20/20 with goodperipheral field when wearing the proper glasses.There is no sign of detachment nor other pathology inthe right eye. The uncorrected vision in the right eye,at distance, is 20/50.Thereafter, additional phone calls were made by LindbergtoDr. Roe's office apparently with a view that Dr. Roediscuss Edwards as a potential hazard because of thecondition of his left eye. As a result Dr. Roe, onFebruary 10. 1966, sent the following letter to theRespondent:Mr.ClydeEdwards came to my office onJanuary 31, 1966. He has a blind left eye. The righteye is 20/50 vision when not wearing glasses and iscorrected to 20/20 when wearing glasses. Safetyglasses are recommended for plant wear at all times.Some work around machinery might be contra-indicated entirely due to his being one-eyed.I note also that when Dr. Roe conducted his examinationof Edwards' eyes, Edwards told him that Respondent wasunhappy with him and that perhaps they were trying to getrid of him.Ibelievethattheabove recital indicates thatRespondent in fact was engaged in an inordinate searchformedical justification of Edwards' discharge and thatEdwards' state of mind was such that he correctlysurmised that Respondent was trying to get rid of him.Accordingly, after the February 7 suspension, it waslogical for Edwards to conclude that his prospects forfuture employment with Respondent were precarious andthat, under the circumstances. it was rather compelling for491him to seek other employment. In view of the above, Iconclude. contrary to the contentions of the Respondent,that the Respondent by the acts and conduct describedhereincreatedanatmospherewhich rendered itimpossible for Edwardsto continuehis employment withRespondent under reasonablynormalconditions.2' On therecord inthe instantcase, I conclude that the condition ofEdwards' left eye was seized upon by the Respondent as acloak for harassment because of his prominencein unionorganization,his adherence to the Union, and because hegave testimony under the Act in the prior Boardproceeding.Accordingly, I find that Edwards wasconstructively discharged in violation of Section8(a)(1),(3), and (4) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent engaged incertainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent,in violationof Section8(a)(1) of the Act, distributed copies of its employees'testimony given by them in a prior Board unfair laborpractice hearing and that Respondent also distributedphotostatic copies of theirsigned unionauthorizationcards for the purpose of inhibiting them from exercisingtheir right under Section 7, I shall recommend an orderthat it cease and desist therefromHaving found that the Respondent violated Section8(a)(1), (3), and (4) of the Act by denying employment toClyde F. Edwards from January 3, 1966, to January 17,1966, and that Respondent, by unlawfullydischargingClyde F. Edwards on February 7, 1966, further violatedSection 8(a)(1), (3), and (4) of the Act, I will recommendthat the Respondent shall offer Edwards immediate andfull reinstatement to his former or substantially equivalentposition without prejudice to seniority or other rights andprivileges, and make him whole for any loss ofearnings hemay have suffered as a result ofthe discriminationagainsthim, by payment to him of a sum of money equal to thatwhich he normally would have earned as wages fromJanuary 3, 1966, to January 17, 1966, and from the date ofhis discharge to the date of the Respondent's offer ofreinstatement, less hisnet earningsduring such period,withbackpay and interest thereoninthemannerproscribed by the Board in F.W. Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.The unfair labor practices found herein indicate apurpose to coerce Respondent's employees fromengagingin lawful concertedactivitiesand to deter them fromgivingtestimony under the Act. It is therefore concluded" BeiserAviation Corporation,135 NLRB 450,451,SpringfieldGarment Manufacturing Company,152 NLRB 1043, 1062 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat these unfair labor practices are of such a characterand scope that they strike at the basic purposes the Actwas designed to achieve. It will therefore be recommendedthat Respondent cease and desist from in any mannerinterferingwith, restraining, or coercing employees intheir guaranteed rights.Upon the basis of the foregoing findings of fact and uponthe record as a whole I make the following:CONCLUSIONS OF LAW1.Respondent is and,during all times material herein,was anemployerengaged in commerce and a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is and, during all times material herein,was a labor organization within the meaning of Section 2(5)of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By denying employment to Clyde F. Edwards fromJanuary 3, 1966, to January 17, 1966, and by discharginghim on February 7, 1966, because of his membership inthe Union, his protected concerted activities, and becausehe gave testimony under the Act, Respondent hasdiscouraged membership in a labor organization and hasdiscriminated against said Edwards in violation of Section8(a)(3), (4), and (1) of the Act.[Recommended Order omitted from publication.]